Title: John Adams to Abigail Adams, 27 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phil. Jan. 27. 1795
          
          Yesterday I had your favour of 16. Mr Osgoods sermon has been printed here. I have heard Mr Gardiner, hinted at as the Writer of the Jacobiniad— some think Mr Paine himself writes it.
          I am sorry for Mr Cleverlys Mortification and think the Cause of it might have been avoided.
          I am Still afraid I shall not be able to get away, so soon as I once hoped.— I will Spend as much time as I can with Nabby. She is a good Child. I wish I could hear of her Safety. She was well the last time I heard but not abed.
          You have eer this recd two Letters from Thommy. John wrote to his Master and Thomas to his Parents.
          There is no Vessell here bound to Boston. Brisler will provide the Things you write for to be sent by the first Opportunity.
          The Farm goes on very much to my Satisfaction. knowing your Attachment to Wood, I consider it a Sacrifice to let the Teams cart manure & stones.— You will have Sledding enough now, for the snow is deep & the Weather cold.
          
          I am anxious for Louisa— She must exercise. We have no News of late, from abroad. Mr Dexters Election is very pleasing here to all the good People. It would have been disgraceful to the People to have left him out.
          The President & his Lady are remarkably well.— But Nelly Custis is as weakly as Louisa and for the same Reason want of Exercise.
          The Governors Speech is pretty well— He is the better for a little Correction. It is the most constitutional and unexceptionable speech he ever made as Governor. A little of the old Leaven leaks out in an Insinuation against somebody. The Old Mans Virtue is at length lost in Ambition— And if Ambition and Avarice have seized him, who is Secure? When Ambition and Avarice, are predominant Passions and Virtue is lost Republican Governments are in danger. Honour & Profit instead of Virtue must soon become the Principle of the Government:
          With the tenderest Affection I am as ever your
          
            John Adams
          
        